Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 10-15 and 18-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As per Applicants argument that the Applicant has complied with MPEP §2129 regarding a “credible explanation” that not all of [0002-0009] is prior art. 
The Examiner respectfully disagrees and notes that Applicant has not provided a credible explanation as to why all of paragraphs [0002-0009] are not prior art or what parts of paragraphs [0002-0009] are to be considered as prior art, only that some of the matters in paragraphs [0002-0009] are part of the present invention. Since Applicant has not provided a credible explanation per MPEP 2129, all of paragraphs [0002-0009] are considered as prior art. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10, 15, 19, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicant’s Admitted Prior Art) in view of Kitagawa et al., (U.S. Pub. No. 2008/0212421 A1).
As per claim 1, AAPA teaches an image data management method comprising: a step of storing in a storage device ([0003], in a case where an image of an object that is an image capturing target is captured by an image capturing portion such as a digital camera, and obtained image data is output to and stored in a storage device), a plurality of image data each associated with a storage priority in a manner such that the higher the storage priority is, the more preferentially the image data is kept in the storage device (([0005], “storing only image data of NG images in which the result of image processing or product quality inspection is determined as NG, that, defective, and deleting image data in which the
result of image processing is normal can be considered”. The Examiner interprets the NG image data as
having a higher storage priority than image data that is considered normal), the plurality of image data including a first plurality of image data acquired in a first period and as second plurality of image data acquired in a second period after the first period ([0007-0008] “referring to past images when
abnormalities are detected”, the past images correspond to the first plurality of images and the images
with the detected abnormalities correspond to the second plurality of image data in a period after the
after the second period, a first storage priority associated with at least a first piece of the first plurality of image data which has already been stored in the storage device into a storage priority higher than the first storage priority ([0007-0008]). Although, AAPA discloses a step of deleting, in a third period after the changing, at least a second piece of the first plurality of image data associated with a storage priority lower than the second storage priority ([0005]), whereas at least the first piece of the first plurality of image data associated with the second storage priority ([0007-0008]; importance of a past image that has been low at the time of image processing increases as a result of detecting abnormality afterwards), AAPA does not explicitly disclose at least a third piece of the second plurality of image data associated with a storage priority lower than the second storage priority are kept in the storage device in the third period.  
	However, Kitagawa teaches a step of deleting, in a third period, at least a second piece of the first plurality of image data associated with a storage priority lower than the second storage priority, whereas at least the first piece of the first plurality of image data associated with the second storage priority and at least a third piece of the second plurality of image data associated with a storage priority lower than the second storage priority are kept in the storage device in the third period (abstract, [0048-0050] and fig. 1; deleting image data B which has a storage priority lower than the highest priority and image data A and C are kept in the storage device; the examiner interprets the second storage priority as the highest priority). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Kitagawa with AAPA for the benefit of providing improved storage capabilities of images. 
	As per claim 2, AAPA (modified by Kitagawa) as whole teaches everything as claimed above, see claim 22. In addition, AAPA teaches deleting at least the second piece of the plurality of image data associated with a storage priority lower than the second storage priority ([0005], storing only image data 
As per claim 3, AAPA (modified by Kitagawa) as a whole teaches everything as claimed above, see claim 1. In addition, AAPA teaches a step of, on a basis of output of a sensor configured to detect an object, determining whether the object is in the specific state ([0002-0003], “an image processing apparatus is used for, for example, performing production quality inspection, in which a good product and a defective product are determined”). 
As per claim 10, AAPA (modified by Kitagawa) as a whole teaches everything as claimed above, see claim 1. In addition, AAPA teaches wherein in the step of changing, storage priorities associated with the first plurality of image data are changed ([0007-0008] increasing the priority of the past images when a defect is detected); whereas storage priorities associated with the second plurality of image data are not changed ([0005]).
As per claim 15, which is the corresponding non-transitory computer-readable recording medium of the image data management method as recited in claim 1. Thus, the rejection and analysis made for claim 1 also applies here. 
As per claim 19, AAPA (modified by Kitagawa) as a whole teaches everything as claimed above, see claim 3. AAPA does not explicitly, wherein the step of deleting is performed on basis of an amount of free space in the storage device being below a predetermined value. 
However, Kitagawa teaches wherein the step of deleting is performed on basis of an amount of free space in the storage device being below a predetermined value (abstract, [0033]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kitagawa with AAPA for the benefit of providing improved management of stored images. 
claim 22, AAPA (modified by Kitagawa) as a whole teaches everything as claimed above, see claim 1. In addition, AAPA teaches wherein the first piece of the plurality of image data corresponds to a first inspection result and the second piece of the plurality of image data corresponding to a second inspection result, the first and second inspection results express whether an inspection target is present or absent in a captured image region ([0002-0004]).
	As per claim 23, AAPA (modified by Kitagawa) as a whole teaches everything as claimed above, see claim 1. In addition, AAPA teaches comprising a step of changing, in response to a detection of a specific state, the storage priority associated with the third piece of the second plurality of image data which has already been stored in the storage device into the second storage priority ([0007-0008]; the importance of a past image that has been low at the time of image processing increases as a result of detecting abnormality afterwards”). Although, AAPA discloses changing, in response to a detection of a specific state ([0007-0008]), the storage priority associated with the third piece of the second plurality of image data which has already been stored in memory, AAPA does not explicitly discloses detection of specific state after the third period, the storage priority associated with the third piece of the second plurality of image data which has already been stored in the storage device. 
	However, Kitagawa discloses detection of after the third period, the storage priority associated with the third piece of the second plurality of image data which has already been stored in the storage device (fig. 1 [0049-0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kitagawa with AAPA for the benefit of providing improved management of stored images.

Claim 4-5, 7, 11-12, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicants Admitted Prior Art) in view Kitagawa et al., (U.S. Pub. No. 2008/0212421 A1) in view of Hirano et al., (U.S. Pub. No. 2013/0177232 A1). 
As per claim 4, AAPA (modified by Kitagawa) as a whole teaches everything as claimed above, see claim 22. Although, AAPA (modified by Kitagawa) discloses on a basis of an image feature from image data of an object acquired by an image capturing portion, determining whether the object is in the specific state ([0002], [0007]; determining shape abnormality of a product), AAPA does not explicitly disclose on a basis of an image feature value calculated from image data of an object acquired by an image capturing portion, determining whether the object is in the specific state.
However, Hirano teaches on a basis of an image feature value calculated from image data of an
object acquired by an image capturing portion, determining whether the object is in the specific state
([0102-0103] and fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the invention to incorporate the teachings of Hirano with AAPA (modified by Kitagawa) for the benefit of providing improved object inspection and detection of defective items.
As per claim 5, AAPA (modified by Kitagawa and Hirano) as a whole teaches everything as claimed above, see claim 4. AAPA does not explicitly disclose wherein the object is determined as being in a specific state in a case where the image feature value is out a predetermined range.
However, Hirano discloses wherein the object is determined as being in a specific sate in a case
where the image feature value is out a predetermined range ([0102-0103] and fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the invention to incorporate the teachings of Hirano with AAPA (modified by Kitagawa) for
the benefit of providing improved object inspection and detection of defective items.
claim 7, AAPA (modified by Kitagawa and Hirano) as a whole teaches everything as claimed above, see claim 5. AAPA does not explicitly discloses wherein the case where the image feature value is out of the predetermined range is regarded as a case where a State of the object is not good, and the specific state includes a state in which the state of the object is not good.
However, Hirano teaches wherein the case where the image feature value is out of the
predetermined range is regarded as a case where a state of the object is not good ([0102-0103] and fig.
8; determined a defect when the pixel values (feature values) are not with the threshold (predetermined
range)), and the specific state includes a state in which the state of the object is not good ([0065]; when
determined that a flaw, a defect, or the like exist in the inspection object 6, an NG determination is
made).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the invention to incorporate the teachings of Hirano with AAPA for the benefit of providing
improved object inspection and detection of defective items.
As per claim 11, AAPA (modified by Kitagawa) as a whole teaches everything as claimed above, see claim 22. in addition, AAPA disclase wherein the plurality of image data include a first plurality of image data acquired in a first period ane a secand plurality of image data acquired in a second period after the first period {0007 O08): referring to past images when abnormalities are detected during image processing}. AAPA does not explicitly disclose wherein in the step of changing, storage priorities associated with the second plurality of image data are changed whereas storage priorities associated with the first plurality of images are not changed.
However, Hirano teaches storage priorities associated with the second plurality of image data
are changed whereas storage priorities associated with the first plurality of images are not changed
(70079-0084), [00902], fig. 3-5; an image which might cause deterioration in accuracy in detecting a
defective portion (erroneous setting of a defect threshold} and has been mixed by erroneous learning, is

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hirano with AAPA (modified by Kitagawa) for the benefit of providing improved object inspection and detection of defective items. 
 As per claim 12, which is the corresponding production apparatus of the image data management as recited in claim 1. Thus, the rejection and analysis made for claim 1 also applies. Although, AAPA discloses production line or the like in a factory, an image processing apparatus is used for, for example, performing product quality inspection, ([0002-0005]) and teaches wherein the image capturing apparatus is configured to capture an image of the production mechanism and/or the workpiece handled by the production mechanism ([0002-0005]; image of an object that is an image capturing target is captured by an image capturing portion such as a digital camera). AAPA does not explicitly disclose a production mechanism configured to handle a workpiece.
However, Hirano teaches a production mechanism configured to handle a workpiece (fig. 1). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hirano with AAPA (modified by Kitagawa) for the benefit of providing improved object inspection and detection of defective items. 
As per claim 18, AAPA (modified by Misawa) as a whole teaches everything as claimed above, see claim 1. AAPA does not explicitly disclose a step of calculating an image feature value of the plurality of image data by processing the plurality of image data. 
However, Hirano teaches a step of calculating an image feature value of the plurality of image data by processing the plurality of image data ([0102-0103] and fig. 5). 

As per claim 20, AAPA (modified by Kitagawa) as a whole teaches everything as claimed above, see claim 1. In addition, AAPA discloses a step of generating the plurality of image data by an image capturing portion ([0003-0005]), AAPA does not explicitly disclose a step of generating other image data by the image capturing portion after the step of storing the plurality of image data; wherein the specific state is detected using the other data image data. 
However, Hirano teaches a step of generating other image data by the image capturing portion after the step of storing the plurality of image data; wherein the specific state is detected using the other image data ([0005], [0009], [0014], [0019], [0065] fig. 1-2, 5; plurality of inspection objects)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hirano with AAPA (modified by Kitagawa) for the benefit of providing improved object inspection and detection of defective items. 

Claim 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicant’s Admitted Prior Art) in view of Kitagawa et al., (U.S. Pub. No. 2008/0212421 A1) and further in view of Mimura et al., (U.S. Pub. No. 2015/0012137 A1).
As per claim 13, which is the corresponding production system of the claimed production apparatus as recited in claim 12, thus the rejection and analysis made for claim 12 also applies here for common subject matter. AAPA does not explicitly disclose a plurality of production apparatuses. 
However, Mimura teaches a plurality of production apparatuses (fig. 11 [0126]).
.

Claim 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicant’s Admitted Prior Art) in view of Kitagawa et al., (U.S. Pub. No. 2008/0212421 A1) in view of Misawa et al., (U.S. Pub. No. 2002/0118285) and further in view of Mimura et al., (U.S. Pub. No. 2015/0012137 A1).
As per claim 14, which is the corresponding image data management method as recited in claim 1. Thus, the rejection and analysis made for claim 1 also applies here.  Although AAPA discloses  an image capturing apparatus configured to perform the image data management method according to claim 1 (see the rejection of claim 1), wherein the image capturing apparatus disposed in a specific production apparatus acquires an image of the production mechanism and/or the workpiece ([0003-0008]), and wherein the image capturing apparatus disposed in the specific production apparatus performs (i) an image capturing step ([0003]), and (iii) the step of changing the first storage priority into the second storage priority  (([0007-0008], “the importance of a past image that has been low at the time of image processing increases as a result of detecting abnormality afterwards”), AAPA does not explicitly disclose a control apparatus and a production mechanism configured to handle a workpiece, wherein the control apparatus disposed in the specific production apparatus performs (ii) a step of adding the storage priority to the image data and storing the storage priority, and the image data in the storage device in a manner such that the storage priority and the image data are associated with each other, and the step of changing the storage priorities. 
However, Misawa teaches the step of adding a storage priority to the image data and storing the storage priority and the image data in the storage device in a manner such that the storage priority 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Misawa with AAPA (modified by Kitagawa) in order to provide improved management of stored image, improved control of image storage capacity and image quality. 
AAPA (modified by Kitagawa and Misawa) does not explicitly disclose plurality of production apparatuses the production apparatuses each comprising a control apparatus and an image capturing apparatus and a production mechanism configured to handle a workpiece. 
However, Mimura teaches a plurality of production apparatuses (fig. 11 [0126]), the production apparatuses each comprising a control apparatus and an image capturing apparatus (fig. 11 el. 106 and [0047]) and a production mechanism configured to handle a workpiece (fig. 11 el. 106, [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Mimura with AAPA (modified by Kitagawa and Misawa) for providing the benefit of improved object inspection. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicant’s Admitted Prior Art) in view of Kitagawa et al., (U.S Pub. No. 2008/0212421 A1) in view of Hirano et al., (U.S. Pub. No. 2013/0177232 A1) and further in view of Kim et al., (U.S. Pub. No. 2002/0191833 A1).
As per claim 6, AAPA (modified by Misawa and Hirano) as a whole teaches everything as claimed above, see claim 5. AAPA does not explicitly disclose wherein the image feature value is a value extracted from the image data on a basis of a shape or area of the object. 
However, Kim teaches wherein the image feature value is a value extracted from the image data on a basis of a shape or area of the object ([0040-0041] fig. 2; reference images 22 are created to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kim with AAPA (modified by Misawa and Hirano) for providing improved process for inspecting for the presence of defects in the shape of workpieces, [0016].

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicants Admitted Prior Art (AAPA) in view of Kitagawa et al., (U.S. Pub. No. 2008/0212421 A1) in view of  Misawa et al., (U.S. Pub. No. 2002/0118285 A1) and further in view of Kim et al., (U.S. Pub. No. 2002/0191833 A1).
As per claim 21, AAPA (modified by Hirano) as a whole teaches everything as claimed above, see claim 20.  Although AAPA (modified by Kitagawa and Hirano) discloses other image data (Hirano; [0090], fig. 1-2, 5) AAPA does not explicitly discloses comprising a step of calculating an image feature value of the other image data by processing the other image data, wherein the specific stare is detected on a basis of the image feature value.
However, Kim teaches a step of calculating an image feature value of the image data by processing the other image data, wherein the specific state is detected on a basis of the image feature values ([0040-0041] and fig. 2-3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kim with AAPA (modified by Kitagawa and Hirano) for providing improved process for inspecting for the presence of defects in the shape of workpieces, [0016].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JESSICA M PRINCE/               Primary Examiner, Art Unit 2486